Citation Nr: 1507935	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to April 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for bilateral hearing loss and assigned a 10 percent evaluation for that disability.  The Board notes that the Veteran initiated an appeal as to the initial rating assigned for tinnitus, but limited his substantive appeal to the bilateral hearing loss issue.  Accordingly, the Board does not have jurisdiction over the issue of a higher rating for tinnitus, and such will not be addressed herein.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in October 2014.

The Board notes that subsequent to the Board hearing, in November 2014, VA received a VA Form 21-22 appointing the aforementioned agent as the Veteran's representative.  38 C.F.R. § 14.631(f)(1).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for bilateral hearing loss.  When he was seen in a VA outpatient treatment clinic in March 2014, he reported increased difficulty hearing.  During the hearing before the undersigned in October 2014, the Veteran testified that his hearing problems had worsened since the most recent VA examination in February 2011.  He claimed he had to play the television very loud and that he could not hear unless he was facing the person talking to him.

The Court has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2014), a VA examination will be authorized where there is a possibility of a valid claim.

Accordingly, the case is REMANDED for the following action:

1.  Please arrange for a VA examination to determine the current severity of the Veteran's bilateral hearing loss.

2.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




